—Order and judgment (one paper), Supreme Court, New York County (Elliott Wilk, *31J.), entered on or about December 17, 1993, declaring that defendants do not have a security interest in the stock certificate and proprietary lease attributable to the cooperative apartment that plaintiff purchased from defendants’ debtor, unanimously affirmed, without costs.
Defendants’ security interest in the cooperative apartment was not perfected by the filing of UCC financing statements prior to October 1, 1988, the effective date of subdivision (7) of UCC 9-304, permitting perfection of such a security interest only by filing, and thus cannot defeat plaintiff’s rights as a bona fide purchaser in physical possession of the stock certificate and proprietary lease attributable to the apartment (see, Matter of State Tax Commn. v Shor, 43 NY2d 151, 158; Brief v 120 Owners Corp., 157 AD2d 515; Saada v Master Apts., 152 Misc 2d 861). Concur—Murphy, P. J., Sullivan, Kupferman, Asch and Tom, JJ.